United States Securities and Exchange Commission Washington, D.C. 20549 Form N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act file number: 811-05807 Eagle Capital Growth Fund, Inc. (Exact name of registrant as specified in charter) 225 East Mason Street, Suite 802, Milwaukee, WI 53202 (Address of principal executive offices) (zip code) Luke E. Sims, President and Chief Executive Officer Eagle Capital Growth Fund, Inc. 225 East Mason Street, Suite 802, Milwaukee, WI 53202 (Name and address of agent for service) Registrant’s telephone number, including area code: (414) 765-1107 Date of fiscal year end: December 31 Date of reporting period: December 31, 2012 ITEM 1. REPORT TO STOCKHOLDERS Eagle Capital Growth Fund, Inc. Annual Report December 31, 2012 Top Ten Holdings (as of December 31, 2012) Company Market Value Percentage of Net Assets Federated Government Obligations Fund $ 16.4% Gardner Denver Inc. $ 8.2% Berkshire Hathaway Inc. $ 6.4% Automatic Data Processing, Inc. $ 5.7% Sigma-Aldrich Corp. $ 4.9% Emerson Electric Co. $ 4.9% Hillenbrand, Inc. $ 4.9% Stryker Corp. $ 4.6% Eaton Vance Corp. $ 4.6% Capital Southwest Corporation $ 4.5% Fellow Shareholders, For the year our Fund was up 12%, although we lagged our benchmark S&P 500 (total return) index by 4%.We are very happy with our absolute results, but are less sanguine about the relative performance shortfall.As we’ve noted in the past, we measure results by changes in net asset value (NAV), not our Fund’s stock market price. Two principal reasons account for this divergence.First, our Fund didn’t own Apple (AAPL), which was up considerably during the year and is a noticeable factor in the S&P 500 index.Second, we held a lot of cash during most of 2012. We are not market-timers, despite our cash stockpile.We try to gauge the intrinsic value for each of our portfolio companies.When a security gets close to our view of intrinsic value, we start heading for the exit.As a result, the Fund’s accumulated cash is the end result of selling individual securities that have, in our view, gotten close to full intrinsic value, combined with a relative paucity of new opportunities to invest cash.As we’ve said previously, we’re only interested in buying at less than 66-2/3 to 70% of intrinsic value, and we’ve had limited opportunities to do so during 2012. History teaches us that periods of full valuation (or over valuation) don’t last forever, and they are inevitably followed by periods of undervaluation and opportunity.In the months that followed the downgrade of U.S. Government debt in August of 2011, we found many investment opportunities.In fact, the investment opportunities then far exceeded our available capital. To paraphrase an old sayingyou need to build the ark before it starts to rain.We try to keep this principle in mind when we buy securities.We only want to invest in companies with fortress-like balance sheets, and operations that generate plenty of cash.We never know when another disastereconomic, fiscal, financial, geopolitical or otherwiseis going to hit, so we only invest in companies that are going to weather the next storm and survive.Relying on cash-rich companies that have no need to borrow penalizes us in the short-term (particularly when, as now, interest rates are setting historic lows), yet positions the Fund well for an uncertain future.Al Unser, the famous race car driver, summed it up best when he remarked that “in order to finish first, you must first finish”.Investing is a marathon (not a sprint), and we intend to make it to the finish line. Mark Twain once remarked that common sense is not all that common.It is a well-accepted "fact" that stock repurchases are always good for shareholders since the issuer is returning cash to its shareholders.We encourage stock repurchases when the company has no better use for its cash, and can do so at a significant discount from the per share intrinsic value.We note that the ongoing Berkshire Hathaway repurchases clearly fit within this framework, and benefit continuing shareholders immensely.Stock repurchases, solely to bolster earnings per share or to offset dilution from stock option grants to management, at unattractive prices fail our common sense model. As always, we love hearing from our shareholders.We won’t comment on any purchases or sales that the Fund has made or is considering.And, don’t bother asking about where the stock market is headed; we don’t have a clue. Luke E. Sims David C. Sims E-mail:luke@simscapital.com E-mail: dave@simscapital.com (O):414/755-6790 (O):414/765-1107 February 21, 2013 Eagle Capital Growth Fund, Inc. Statement of Assets and Liabilities As of December 31, 2012 Assets Common stockat market value (cost $18,110,793) $ Short-term interest receivable 58 Dividends receivable Prepaid fees Stock sales receivable $ Liabilities Accounts payable $ Accrued expenses Investment advisor fee payable Stock Purchases Payable $ Total net assets $ Shareholders' Equity Common stock- $0.001 par value per share;authorized 50,000,000 shares, outstanding 3,125,124 shares $ Paid-in capital Undistributed net investment income Unrealized appreciation on investments Shareholders' equity $ Net asset value per share $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statement of Operations For the Year Ended December 31, 2012 Investment Income Dividends $ Interest Total investment income $ Expenses Advisory fees $ Legal fees Insurance Transfer agent Audit fees Directors’ fees and expenses Custodian fees Listing fee Other fees and expenses Total expenses $ Net investment income $ Realized Gain and Unrealized Appreciation on Investments Realized gain on investments: Proceeds from sale of investment securities $ Capital Gain Distributions Received Less: cost of investment securities sold Net realized gain on investments $ Unrealized appreciation on investments: Unrealized appreciation at end of period $ Less: unrealized appreciation at beginning of period Net change in unrealized appreciation on investments $ Net realized gain and unrealized appreciation on investments $ Net increase from operations $ See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Statements of Changes in Net Assets Year Ended Year Ended December 31, 2011 December 31, 2012 From Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase from operations $ $ Distributions to Shareholders from: Net investment income $ ) $ ) Net realized gain from investment transactions ) ) Total distributions $ ) $ ) From Capital Stock Transactions: Dividend reinvestment $ $ Cash purchases Net increase from capital stock transactions Increase in net assets $ $ Total Net Assets: Beginning of year $ $ End of period (including undistributed net investment income of $26,699 and $125,745) $ $ Shares: Shares issued to shareholders under the Dividend 0 Reinvestment and Cash Purchase Plan Shares at beginning of year Shares at end of period See Notes to Financial Statements. Eagle Capital Growth Fund, Inc. Financial Highlights For the periods ended December 31: Net asset value at beginning of year $ Net investment income $ Net realized gain and unrealized appreciation (loss) on investments $ ) $ Total from investment operations $ ) $ Distribution from: Net investment income $ ) $ ) $ ) $ ) $ ) Realized gains $ ) $ ) $ ) $ ) $ ) Total distributions $ ) $ ) $ ) $ ) $ ) Net asset value at end of period $ Per share market price, end of period last traded price (A) $ Total Average Annual Investment Return (B): Based on market value: 1 Year %) 29
